Citation Nr: 9932968	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-17 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959, from June 1961 to June 1973, and from 
February 1974 to February 1979.  He retired honorably after 
more than 20 years of service.  His appeal comes before the 
Board of Veterans' Appeals (Board) from a November 1996 
rating decision of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

There is competent medical evidence of a nexus between the 
veteran's low back disorder and an in-service back injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is well grounded.  38 U.S.C.A. §§ 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon a preliminary review of the claims file, the Board finds 
that the veteran's claim of entitlement to service connection 
for a low back disorder is well grounded.  That is, the claim 
is plausible and capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In this regard, the 
Board observes that the veteran has claimed that he injured 
his back lifting a field safe out of a vehicle during his 
period of active service.  Moreover, the veteran has been 
diagnosed with a low back disorder, and a VA progress note 
dated August 1998 indicates that the veteran has had pain 
since 20 to 25 years ago.  The veteran reported his back pain 
began in military, and that as the result of his injury he 
had ripped muscles.  Although it is not clear the extent to 
which the examiner was reporting his own opinions, as opposed 
to reiterating the veteran's own history, the Board is 
satisfied this provides a nexus between the veteran's low 
back disorder and the in-service back injury.  Considering 
the August 1998 progress note, along with the veteran's claim 
of an in-service back injury and diagnosis of a low back 
disorder, the Board finds the claim well grounded.


ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded.


REMAND

As the Board has found the claim well grounded, VA has a duty 
to assist the veteran with his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  A review of the veteran's service 
medical records reveals that he complained of low back pain 
in January 1971.  On examination, his back had marked right 
muscle spasm.  The examiner prescribed bed rest, medication, 
and heat.  A February 1971 report reflects that the veteran 
had low back pain for several days and that he had a history 
of muscle spasm in his lower back.  In October 1971, the 
veteran again had back pains, this time precipitating 
numbness in his fingers and legs.  Medication did not help 
his pain symptoms.  The Board observes that the veteran 
complained of back pain on a number of occasions spanning at 
least ten months.  Statements from fellow servicemen tend to 
corroborate the occurrence of an in-service back injury, 
including an October 1996 statement from his commanding 
officer reflecting that the veteran injured his back while 
lifting a heavy safe.

Although an August 1998 VA progress note indicates that the 
veteran's back pain began while he was in his period of 
service, it does not specifically address whether it is at 
least as likely as not that his low back disorder is related 
to his period of active service.  Accordingly, in order to 
fully and fairly adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of any current low back 
disorder.  The examiner should also offer 
an opinion as to whether it is at least 
as likely as not that any present low 
back order is related to his period of 
active service.  Because it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 mandates that copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.  The examiner is requested to 
review all pertinent medical records 
concerning the veteran's low back 
disorder associated with the claims file.  
Any and all evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.

2.  After completion of the above 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for a low back disorder.  If 
the denial is continued, then both the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and be afforded the appropriate 
time in which to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is hereby notified that if he does 
not report to the VA examination, his claim may be denied.  
He is free to submit any additional evidence he desires to 
have considered in connection with his current appeal.







		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







